Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
This is an action for the possession of a lot in the town of Oroville, and the questions in the case arise upon the evidence and the findings of the Court. It is contended that the evidence did not authorize the findings, and that the latter are insufficient to support the judgment. We do not see any such discrepancy between the evidence and the findings as would justify us in disturbing the judgment on that ground, and we think the findings sufficient to support the judgment. It appears that the lot in question was purchased by the plaintiffs of one Bird, and that the defendant has recognized the title of Bird under such circumstances that he cannot now dispute it.
Judgment affirmed.